DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The Applicant has argued that one of ordinary skill in the art would not have sought to use external additive particles having the particle size taught by Hosoya in the toner of Nagatomo as Nagatomo teaches external additives with much smaller particle sizes.  However, this would not preclude one of ordinary skill in the art from utilizing larger particles in addition to the smaller particles in order to obtain the improvements in cleaning ability taught by Hosoya.  As such, one of ordinary skill in the art would have been motivated to utilize organic external additive particles with a major axis diameter within the range taught by Hosoya in the toner of Nagatomo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Hosoya et al. (US PGP 2014/0220488).
Nagatomo teaches a toner comprising a binder resin a colorant and an external additive, wherein the external additive is taught to have an aspect ratio of from 0.7 to 0.95 (Abstract).  Additionally, the external additive is taught to be an organic particle ([0053-54]).  The toner particle is further taught to have an average circularity of from 0.925 to 0.970 ([0057]).  The external additive is taught to be added to the toner in an amount of from 0.01 to 5.0% by weight ([0049]).  The external additive may also comprise silica particles ([0046] and [0048]).  The silica particles are taught to have a particle diameter of from 5 to 500 nm ([0049]).  Nagatamo does not teach that the external additive particles have a major axis length in the micrometer range.
Hosoya teaches a toner comprising an external additive (Abstract).  Additionally, Hosoya teaches that the cleaning properties of a photoreceptor can be stably improved by utilizing an external additive with a particle size range of from 0.5 to 20 micrometers ([0042]).  Hosoya further teaches that optimizing the particle size within this range black spots and image defects may be prevented ([0042]).  Therefore, it would have been et al. with a major axis within the particle size range of Hosoya et al. and to have optimized the major axis in order to perfect the result effective variable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Hosoya et al. (US PGP 2014/0220488) as applied to claims 1, 7 and 10-12 above, and further in view of Nishikawa et al. (US PGP 2016/0179024).
The complete discussions of Nagatamo and Hosoya above are included herein.  Nagatamo does not teach a suitable endothermic peak (melting point) for the organic external additive particles.
Nishikawa teaches a toner comprising an organic-inorganic composite fine particle comprising an inorganic fine particle embedded in an resin fine particle (Abstract).  Nishikawa further teaches that the resin fine particle should have a melting point of from 60 to 150 C in order to ensure development performance, low-temperature fixation and storage stability of a toner at high levels ([0026]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the organic particle external additive of Nagatamo et al. with a melting point within the range taught by Nishikawa et al. and to have optimized the melting point value in order to perfect the result effective variable.

s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Hosoya et al. (US PGP 2014/0220488) as applied to claims 1, 7 and 10-12 above, and further in view of Kadonome et al. (US PGP 2017/0090324).
The complete discussions of Nagatamo and Hosoya above are included herein.  Nagatamo does not teach a suitable major axis value for the external additive particles.
Kadanome teaches a toner comprising an external additive having a number average major axis in the range of 50 to 100 nm (abstract).  Kadaome teaches that when the number average major axis is within this range the external additive is prevented from embedding into and separating from the surface of the toner mother particles ([0025]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have set the major axis value of the external additive particles of Nagatamo et al. within the range taught by Kadanome et al. and to have optimized the ratio of the average particle diameter and major axis in order to perfect the result effective variables taught by Nagatamo and Kadanome.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US PGP 2008/0227015) in view of Hosoya et al. (US PGP 2014/0220488) as applied to claims 1, 7 and 10-12 above, and further in view of Mogi et al. (US PGP 2011/0294059).

Mogi teaches a toner comprising an external additive (Abstract and [0077]).  Mogi further teaches that it is desirable to use higher alcohol particles with a carbon number of 20 to 50 in order to enhance filming resistance ([0077]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the higher alcohol particles taught by Mogi et al. as the organic particles in the toner of Nagatamo et al.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
In claim 1 the Applicant recites a toner comprising organic particle shaving an aspect ratio of 0.4 to 0.9 as an external additive.  In the instant specification (p. 14) the Applicant teaches that the aspect ratio is defined as “the average value of the ratio (major axis/minor axis) of 100 organic particles.”  The major axis is defined as the maximum diameter of the particle and the minor axis is defined as the maximum diameter in a direction orthogonal to the major axis (p. 14).  As the major axis is defined as the maximum diameter of the particle and the aspect ratio is determined from taking the average major axis/minor axis ratio of 100 organic particles it is not possible for the aspect ratio to be less than 1.0.  By definition the maximum diameter is necessarily greater than the minor axis and the ratio must therefore have a value of greater than 1.0.  The Applicant gives no enabling description of how an aspect ratio as defined in the instant specification can be achieved and it does not appear that an aspect ratio within the recited range is possible based on the Applicant’s definition of the aspect ratio.  Therefore, undue experimentation would be required by one of ordinary skill in the art to obtain organic particles with the recited aspect ratio, if at all possible.
The Applicant states that the nature of the invention is a toner for use in an electrophotographic imaging process.  The toner has the limitations recited in the instant claim 1 and discussed above.  The state of the prior art can be exemplified by Nagatomo et al. (US PGP 2008/0227015).  Nagatomo teaches a toner comprising an external additive comprised of organic particles having an aspect ratio of from 0.7 to 0.95.  Nagatomo teaches that the aspect ratio is defined as the minor axis divided by 
The level of one of ordinary skill in the art is high and the level of predictability in the art is low.  The recitation of aspect ratios of external additives are known as demonstrated by Nagatomo above, however, there is no art that teaches an aspect ratio defined by the major axis divided by the minor axis with a value below 1.0.  The Applicant provides direction for making a toner and organic particles and lists aspect ratios of said organic particles within the claimed range in Table 1 of the instant specification, however, it is not clear how said aspect ratios are obtainable.  It is believed that the disclosure in the specification is a typographical error and the aspect ratio should be defined as the minor axis divided by the major axis.  Appropriate correction is required.

Allowable Subject Matter
Claims 2 and 13-20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/01/2021